           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 1 of 7




     JEAN E. WILLIAMS,
 1
     Acting Assistant Attorney General
 2   SETH M. BARSKY, Section Chief
     MEREDITH L. FLAX, Assistant Section Chief
 3   COBY HOWELL, Senior Trial Attorney
     MICHAEL R. EITEL, Senior Trial Attorney
 4
     U.S. Department of Justice
 5   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 6   1000 S.W. Third Avenue
     Portland, OR 97204
 7
     Phone: (503) 727-1023
 8   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
 9
     Attorneys for Federal Defendants
10

11
                                   UNITED STATES DISTRICT COURT
12
                         NORTHERN DISTRICT OF CALIFORNIA (Oakland)
13

14

15    STATE OF CALIFORNIA, ET AL.,                      Case. No. 4:19-cv-06013-JST
16                              Plaintiffs,             JOINT STIPULATION TO
                                                        STAY PROCEEDINGS FOR 60
17                                                      DAYS AND [PROPOSED]
                                        vs.
18                                                      ORDER
      DE LA VEGA, ET AL.,
19
                                Federal Defendants.
20

21

22           Pursuant to Civil Local Rule 7-12 and 16-2, Federal Defendants and
23
     Plaintiffs in the three related cases of Center for Biological Diversity v. de la Vega,
24
     No. 19-cv-05206, California v. de la Vega, No. 19-cv-06013, and Animal Legal Def.
25

26   Fund v. de la Vega, No. 19-cv-06812, stipulate to a stay of proceedings for 60 days.

27   Intervenor-Defendants do not join in the stipulation, but do not oppose the request

     Stipulated Motion to Stay, 4:19-cv-06013-JST   1
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 2 of 7




     for relief. In support of the joint stipulation, the Federal Defendants and Plaintiffs
 1

 2   set forth the following reasons:

 3
     1.      These related cases1 challenge three Endangered Species Act (“ESA”) final
 4
     rules promulgated by the U.S. Fish and Wildlife Service within the U.S.
 5

 6   Department of the Interior, two of which were jointly promulgated with the

 7   National Marine Fisheries Service within the National Oceanic and Atmospheric
 8   Administration, U.S. Department of Commerce. See 84 Fed. Reg. 45020 (Section 4
 9
     revisions); 84 Fed. Reg. 44753 (Section 4(d) revisions); and 84 Fed. Reg. 44976
10
     (Section 7(a)(2) revisions).
11

12   2.      On November 19, 2020, the Court entered an amended case management
13
     order. ECF 111. In accordance with that order, plaintiffs filed their motions for
14
     summary judgment on January 19, 2021. ECF 86; ECF 116; ECF 130.
15

16   3.      Pursuant to the Court’s amended case management order, Federal
17
     Defendants’ combined cross motion for summary judgment and opposition to
18
     Plaintiffs’ motions for summary judgment is due on March 19, 2021. Intervenor-
19
     Defendants’ combined cross motions for summary judgment and oppositions to
20

21   Plaintiffs motions for summary judgment are due on April 9, 2021. ECF 111.

22
     4.      On January 20, 2021, President Biden issued an Executive Order entitled
23
     “Executive Order on Protecting Public Health and the Environment and Restoring
24

25

26
     1On January 27, 2021, the Court related State of California v. de la Vega, 21-cv-
     00440-JST (N.D. Cal.) with the above-related cases. ECF 136. Federal Defendants
27   and State-Plaintiffs in that case will be filing a similar stipulated motion.

     Stipulated Motion to Stay, 4:19-cv-06013-JST   2
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 3 of 7




     Science to Tackle the Climate Crisis.” In conformance with the Executive Order,
 1

 2   Federal Defendants are reviewing many rules promulgated in the last four years,

 3   including the final rules at issue in this case.
 4
     5.      Agencies have inherent authority to review past decisions and to revise,
 5

 6   replace, or repeal a decision to the extent permitted by law and supported by a

 7   reasoned explanation. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515
 8   (2009); Motor Vehicle Mfrs. Ass’n v. State Farm Mutual Auto. Ins. Co., 463 U.S. 29,
 9
     42 (1983) (“State Farm”); Sierra Club v. Van Antwerp, 560 F. Supp. 2d 21, 23
10
     (D.D.C. 2008). An agency’s interpretation of a statute it administers is not “carved
11

12   in stone” but must be evaluated “on a continuing basis,” for example, “in response to

13   . . . a change in administrations.” Nat’l Cable & Telecomm. Ass’n v. Brand X
14   Internet Servs., 545 U.S. 967, 981 (2005) (internal quotation marks and citations
15
     omitted).
16

17   6.      Federal Defendants and Plaintiffs request a stay of proceedings for 60 days to

18   give appropriate officials adequate time to review the final rules and determine how
19
     they would like to proceed with this litigation. Accordingly, Federal Defendants
20
     and Plaintiffs respectfully request that the Court enter an order staying this case
21

22   for a period of 60 days and vacating the deadlines in the amended case management

23   order. At the end of the stay, the Parties will provide a joint status report proposing

24   further proceedings.
25
     7.      Granting this motion will not prejudice any party, will conserve the Parties’
26

27   resources, and will promote the interest of judicial economy.


     Stipulated Motion to Stay, 4:19-cv-06013-JST   3
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 4 of 7




             For the foregoing reasons, the Parties respectfully request that the Court
 1

 2   stay this case for 60 days and vacate the remaining deadlines. Upon expiration of

 3   the stay, the Parties will file a joint status report proposing further proceedings.
 4
     DATED: February 9, 2021.
 5

 6                                                  JEAN E. WILLIAMS,
                                                    Acting Assistant Attorney General
 7                                                  SETH M. BARSKY, Chief
                                                    MEREDITH FLAX, Assistant Chief
 8

 9                                                  /s/ Coby Howell.
                                                    COBY HOWELL, Senior Trial Attorney
10                                                  U.S. Department of Justice
                                                    Environment & Natural Resources Division
11                                                  Wildlife & Marine Resources Section
12                                                  MICHAEL R. EITEL, Senior Trial Attorney
                                                    U.S. Department of Justice
13                                                  Environment & Natural Resources Division
                                                    Wildlife & Marine Resources Section
14                                                  1000 S.W. Third Avenue
15                                                  Portland, OR 97204
                                                    Phone: (503) 727-1023
16                                                  Fax: (503) 727-1117
                                                    Email: coby.howell@usdoj.gov
17

18                                                  Attorneys for Federal Defendants

19                                                  By permission: /s/ Kristen Boyles
                                                    KRISTEN L. BOYLES (CSBA # 158450)
20                                                  PAULO PALUGOD (NYBA # 5047964)
21                                                  [Admitted Pro Hac Vice]
                                                    Earthjustice
22                                                  705 Second Avenue, Suite 203
                                                    Seattle, WA 98104
23                                                  Ph: (206) 343-7340 | Fax: (206) 343-1526
24                                                  kboyles@earthjustice.org
                                                    ppalugod@earthjustice.org
25
                                                    ANDREA A. TREECE (CSBA # 237639)
26                                                  Earthjustice
27                                                  50 California Street, Suite 500


     Stipulated Motion to Stay, 4:19-cv-06013-JST   4
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 5 of 7




                                                     San Francisco, CA 94111
 1
                                                     Ph: (415) 217-2089 | Fax: (415) 217-2040
 2                                                   atreece@earthjustice.org

 3                                             XAVIER BECERRA
                                               Attorney General of California
 4
                                               DAVID A. ZONANA
 5                                             Supervising Deputy Attorney General
                                               DAVID G. ALDERSON, State Bar No. 231597
 6                                             Supervising Deputy Attorney General
 7
                                               /s/: By Permission
 8                                             GEORGE TORGUN, State Bar No. 222085
                                               TARA MUELLER, State Bar No. 161536
 9                                             ERIN GANAHL, State Bar No. 248472
                                               Deputy Attorneys General
10
                                               1515 Clay Street, 20th Floor
11                                             P.O. Box 70550
                                               Oakland, CA 94612-0550
12                                             Telephone: (510) 879-1002
                                               Fax: (510) 622-2270
13
                                               E-mail: George.Torgun@doj.ca.gov
14

15                                              /s/ by Permission
                                               CLEMENT ROBERTS (CSBA # 209203)
16
                                               DANIEL S. GUERRA (CSBA # 267559)
17                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               405 Howard Street
18                                             San Francisco, CA 94105
                                               Telephone: (415) 773-5700
19
                                               Facsimile:    (415) 773-5759
20                                             croberts@orrick.com
                                               dguerra@orrick.com
21
                                               EMMANUEL FUA (CSBA # 284563)
22
                                               ORRICK, HERRINGTON & SUTLIFFE LLP
23                                             51 West 52nd Street
                                               New York, NY 10019
24                                             Telephone:    (212) 506-5000
                                               Facsimile:    (212) 506-5151
25
                                               efua@orrick.com
26
                                               Attorneys for Plaintiffs
27

     Stipulated Motion to Stay, 4:19-cv-06013-JST    5
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 6 of 7




 1

 2
     * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that
 3   all signatories listed have concurred in the filing of this document.
 4

 5                                           [PROPOSED] ORDER

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 7

 8
     Dated____________________________:
 9

10

11                                             ____________________________________________

12                                             The Honorable Jon S. Tigar
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion to Stay, 4:19-cv-06013-JST   6
           Case 4:19-cv-06013-JST Document 137 Filed 02/09/21 Page 7 of 7




 1

 2                                      CERTIFICATE OF SERVICE

 3   I hereby certify that I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF system, which will send notification of such to the attorneys of
 4
     record.
 5

 6

 7

 8                                                  /s/ Coby Howell
                                                    COBY HOWELL, Senior Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion to Stay, 4:19-cv-06013-JST      7
